UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-52551 FSP 50 South Tenth Street Corp. (Exact name of registrant as specified in its charter) Delaware 20-5530367 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place Wakefield, MA 01880 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[_] NO[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[_] NO[X] The number of shares of common stock outstanding was 1 and the number of shares of preferred stock outstanding was 700, each as of October 29, 2010. FSP 50 South Tenth Street Corp. Form 10-Q Quarterly Report September 30, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Part II Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. FSP 50 South Tenth Street Corp. Consolidated Balance Sheets (Unaudited) (in thousands, except share and par value amounts) September 30, 2010 December 31, 2009 Assets: Real estate investments, at cost: Land $ $ Building and improvements Less accumulated depreciation Real estate investments, net Acquired real estate leases, net of accumulated amortization of $3,051 and $2,744, respectively Acquired favorable real estate leases, net of accumulatedamortization of $1,625 and $1,447, respectively Cash and cash equivalents Cash - held in escrow Tenant rent receivable, less allowance for doubtful accounts of $30 and $30, respectively 86 Step rent receivable Deferred leasing costs, net of accumulated amortization of $38 and $20, respectively Deferred financing costs, net of accumulated amortization of $222 and $177, respectively 74 Prepaid expenses and other assets 72 28 Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Tenant security deposits 86 86 Loan payable Acquired unfavorable real estate leases, net of accumulated amortization of $733 and $593, respectively Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.01 par value, 1,540 shares authorized, 700 issued and outstanding, aggregate liquidation preference $70,000 at September 30, 2010 and December 31, 2009 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Retained deficit and distributions in excess of earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 FSP 50 South Tenth Street Corp. Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (in thousands, except share and per share amounts) Revenues: Rental $ Total revenue Expenses: Rental operating expenses Real estate taxes and insurance Depreciation and amortization Interest expense Total expenses Income before interest income Interest income 8 10 25 29 Net income attributable to preferred stockholders $ Weighted average number of preferred shares outstanding, basic and diluted Net income per preferred share, basic and diluted $ See accompanying notes to consolidated financial statements. 3 FSP 50 South Tenth Street Corp. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of favorable real estate leases Amortization of unfavorable real estate leases ) ) Changes in operating assets and liabilities: Cash - held in escrow ) ) Tenant rent receivable ) ) Step rent receivable ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Tenant security deposits - 50 Payment of deferred leasing costs ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of real estate assets ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Distributions to stockholders ) ) Net cash used for financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Disclosure of non-cash investing activities: Accrued costs for purchase of real estate assets $
